Exhibit 10.3
LEXINGTON REALTY TRUST
2007 EQUITY-BASED AWARD PLAN
 
Share Option Award Agreement
 

Award No.                     
     You are hereby awarded the following share option (the “Option”) to
purchase Shares of Lexington Realty Trust (the “Company”), subject to the terms
and conditions set forth in this Share Option Award Agreement (the “Award
Agreement”) and in the Lexington Realty Trust 2007 Equity-Based Award Plan (the
“Plan”), which is attached hereto as Exhibit A. A summary of the Plan appears in
its Prospectus, which is attached hereto as Exhibit B. You should carefully
review these documents, and consult with your personal financial advisor, before
exercising this Option.
     By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim below. In
addition, you recognize and agree that all determinations, interpretations, or
other actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Trustees or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).
1. Specific Terms. This Option shall have, and be interpreted according to, the
following terms, subject to the provisions of the Plan in all instances:

         
Your Name:
       
 
       
Type of Share Option:
 
 
Non-Qualified Stock Option    
 
       
Number of Shares subject to Option:
       
 
       
 
       
Option Exercise Price per Share:
  $5.60    
 
       
 
       
Grant Date:
  December 31, 2008    
 
       
 
       
Vesting Schedule:
  50% vests upon the twenty consecutive trading day average closing price of a
Share on the New York Stock Exchange (“NYSE”) first exceeding $8.00 following
the Grant Date and 50% vests upon the twenty consecutive trading day average
closing price of a Share on the NYSE first exceeding $10.00 following the Grant
Date.    
 
       
Expiration Date:
  10 years after Grant Date.    

1



--------------------------------------------------------------------------------



 



2. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become —

  •   100% vested if your Continuous Service ends due to your death or
“disability” within the meaning of Section 409A of the Code; and

    •      100% vested if your Continuous Service ends due to an Involuntary
Termination that occurs within the one-year period following a Change in
Control.

Notwithstanding the foregoing, to the extent you have not previously vested in
your rights with respect to this Award, your Award will become vested in
accordance with your Employment Agreement between you and the Company in effect
at such time (“Employment Agreement”).
3. Term of Option. The term of the Option will expire at 5:00 p.m. (E.D.T. or
E.S.T., as applicable) on the Expiration Date.
4. Manner of Exercise. The Option shall be exercised in the manner set forth in
the Plan, using the exercise form attached hereto as Exhibit C. The amount of
Shares for which the Option may be exercised is cumulative; that is, if you fail
to exercise the Option for all of the Shares vested under the Option during any
period set forth above, then any Shares subject to the Option that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of the Option pursuant to Sections 2 and 6
of this Award Agreement and the terms of the Plan. Fractional Shares may not be
purchased.
5. Termination of Continuous Service. Except as otherwise provided in your
Employment Agreement, if your Continuous Service with the Company is terminated
for any reason, this Option shall immediately terminate.
6. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest in the Option awarded hereby. You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement substantially in
the form attached hereto as Exhibit D (the “Designation of Beneficiary”) and
delivering an executed copy of the Designation of Beneficiary to the Company.
7. Restrictions on Transfer of Awards. This Award Agreement may not be sold,
pledged, or otherwise transferred without the prior written consent of the
Committee. Notwithstanding the foregoing, you may transfer this Option —

  (i)   by instrument to an inter vivos or testamentary trust (or other entity)
in which each beneficiary is a permissible gift recipient, as such is set forth
in subsection (ii) of this Section, or     (ii)   by gift to charitable
institutions or by gift or transfer for consideration to any of the following
relatives of yours (or to an inter vivos trust, testamentary trust or other
entity primarily for the benefit of the following

2



--------------------------------------------------------------------------------



 



      relatives of yours): any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, domestic partner, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

Any transferee of your rights shall succeed and be subject to all of the terms
of this Award Agreement and the Plan.
8. Conditions on Issuance of Shares; Transfer Restrictions. Notwithstanding any
other provision of the Plan or of this Award Agreement: (i) the Committee may
condition your receipt of Shares on your execution of a shareholder agreement
imposing terms generally applicable to other similarly-situated
employee-shareholders; and (ii) any Shares issued pursuant to this Award
Agreement shall be non-transferable until the first day of the seventh month
following the termination of your Continuous Service.
9. Taxes. Except to the extent otherwise specifically provided in another
document establishing contractual rights for you, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A or 4999 of the Code), and that neither the Company
nor the Administrator shall have any obligation whatsoever to pay such taxes or
otherwise indemnify or hold you harmless from any or all of such taxes.
10. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new e-mail or home address for delivery of notices relating to
this Award Agreement. Any such notice shall be deemed to be given as of the date
such notice is personally delivered or properly mailed.
11. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
12. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code).
13. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
14. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

3



--------------------------------------------------------------------------------



 



15. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
16. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.
17. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Options will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
18. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.
19. Employment Agreement Provision. By executing this Award, you acknowledge and
agree that your rights upon a termination of employment before full vesting of
this Award will be determined under your Employment Agreement.
20. Recoupment of Awards and Proceeds. By signing this Award Agreement, you
agree to forfeit all or a portion of this Award and to reimburse the Company for
any proceeds you receive pursuant to this Award if and to the extent: (i) the
payment, grant, or vesting was predicated upon the achievement of certain
financial results that were subsequently the subject of a material financial
restatement, (ii) if a Court having jurisdiction in the matter in a final
adjudication from which there is no further right of appeal determines that you
engaged in fraud or misconduct that caused or partially caused the need for a
material financial restatement by the Company or any substantial affiliate, and
(iii) a lower payment, award, or vesting would have occurred based upon the
restated financial results.
The Company will, to the extent practicable and allowable under applicable laws,
require reimbursement or cancellation of this Award in the amount this Award
exceeds the amount that would have been made based on the restated financial
results, plus a reasonable rate of interest.
21. Governing Law. The laws of the State of Maryland shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

4



--------------------------------------------------------------------------------



 



     BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Option is awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

                      LEXINGTON REALTY TRUST
 
               
 
  By:                                   Name:             Title:    
 
                    PARTICIPANT    
 
                    The undersigned Participant hereby accepts the terms of this
Award Agreement and the Plan.
 
               
 
  By:                          
 
                    Name of Participant:        
 
               

5



--------------------------------------------------------------------------------



 



Exhibit A
LEXINGTON REALTY TRUST
2007 EQUITY-BASED AWARD PLAN
 
Plan Document
 
[Previously filed as Annex A to the Company’s Definitive Proxy Statement dated
April 19, 2007 and filed with the Securities and Exchange Commission on
April 13, 2007.]

6



--------------------------------------------------------------------------------



 



Exhibit B
LEXINGTON REALTY TRUST
2007 EQUITY-BASED AWARD PLAN
 
Plan Prospectus
 
[Previously filed as part of the Company’s Registration Statement on Form S-8
filed with the Securities and Exchange Commission on May 16, 2008.]

7



--------------------------------------------------------------------------------



 



Exhibit C
LEXINGTON REALTY TRUST
2007 EQUITY-BASED AWARD PLAN
 
Form of Exercise of Share Option Award Agreement
 

         
 
  Lexington Realty Trust    
 
       
Attention:
       
 
 
 
   
 
       
 
       

Dear Sir or Madam:
     The undersigned elects to exercise his/her Non-Qualified Share Option to
purchase ___ Common Shares of Lexington Realty Trust (the “Company”) under and
pursuant to a Share Option Agreement dated as of January 2, 2009.
     1. o Delivered herewith is a certified or bank cashier’s or teller’s check
and/or shares of Common Stock held by the undersigned for at least six months,
valued at the closing sale price of the Common Shares on the business day prior
to the date of exercise, as follows:

                 
 
  $           in cash or check
 
               
 
  $           in the form of ___ Common Shares,
 
               
 
                   valued at $                     per share
 
  $       Total    
 
               

     2. o Delivered herewith are irrevocable instructions to a broker approved
in writing by the Company to deliver promptly to the Company the amount of sale
or loan proceeds to pay the exercise price.
     If method 1 is chosen, the name or names to be on the Common Share
certificate or certificates, or “book-entry” equivalent, and the address and
Social Security Number of such person(s) is as follows:

     
Name:
   
 
   

     
Address:
   
 
   

     
Social Security Number
   
 
   

Very truly yours,

         
 
       
Date
      Optionee

8



--------------------------------------------------------------------------------



 



Exhibit D
LEXINGTON REALTY TRUST
2007 EQUITY-BASED AWARD PLAN
 
Designation of Beneficiary
 
          In connection with the Awards designated below that I have received
pursuant to the Plan, I hereby designate the person specified below as the
beneficiary upon my death of my interest in Awards as defined in the Company’s
2007 Equity-Based Award Plan (the “Plan”). This designation shall remain in
effect until revoked in writing by me.

             
 
  Name of Beneficiary:        
 
     
 
   
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
  Social Security No.:        
 
     
 
   

          This beneficiary designation relates to any and all of my rights under
the following Award or Awards:

  o   any Award that I have received or ever receive under the Plan.     o   the
                                         Award that I received pursuant to an
award agreement dated                      ___, ___ between myself and the
Company.

          I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

             
 
  Date:        
 
     
 
   
 
  By:        
 
     
 
Name of Participant    

Sworn to before me this
___ day of                     , 200_
                                                            
Notary Public
County of                                             
State of                                             

9